Citation Nr: 1023435	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for a 
respiratory disability, to include as due to asbestos 
exposure.  This case has been before the Board and remanded 
in October 2005 and December 2007.  In April 2009, the Board 
denied the claim for service connection.  In December 2009, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion to remand this appeal to the 
Board.

In October 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for a respiratory 
disability.

The December 2009 Joint Motion for Remand indicates that a 
medical opinion is needed to address whether the Veteran's 
exposure to jet fuel during service is related to a current 
respiratory disorder.  As such, the claim is remanded so that 
additional medical opinion can be obtained.  Detailed 
instructions are provided below.  The Board notes that in a 
May 2010 statement, the Veteran indicated that the finding of 
fibrosis in the right base on chest x-ray in October 2002 
supports his theory that he has a current respiratory 
disability related to asbestos exposure during service.  Such 
should be addressed by the physician providing an opinion in 
this case.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the October 2008 VA 
respiratory diseases examination, if 
available, to provide the following 
opinions after review of the entire claims 
file:  

a.	Does review of the October 21, 2002 
chest x-ray report-which indicates 
that the Veteran had fibrosis in the 
right base-change the current 
diagnoses or your opinion that the 
Veteran's current respiratory 
disabilities are less likely as not 
caused by or a result of exposure to 
asbestos in service? 
b.	Is it at least as likely as not (50 
percent probability or greater) that 
any diagnosed respiratory disability 
is related to exposure to jet fuel in 
service?  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner determines that an examination of 
the Veteran is necessary to provide the 
requested opinions, then such examination 
should be scheduled.  If the previous 
examiner is no longer available, then the 
requested opinions should be rendered by 
another pulmonary specialist.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


